******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    TEANNA ESCOURSE ET AL. v. 100 TAYLOR
            AVENUE, LLC, ET AL.
                (AC 35054)
          DiPentima, C. J., and Gruendel and Beach, Js.
        Argued January 9—officially released June 10, 2014

   (Appeal from Superior Court, judicial district of
Fairfield, S. Richards, J. [motion to strike]; Sommer, J.
           [motion for judgment, judgment].)
  Paul L. Brozdowski, for the appellants (plaintiffs).
  M. Jeffry Spahr, deputy corporation counsel, and
Scott R. Ouellette, for the appellee (defendant city of
Norwalk).
                           Opinion

   BEACH, J. The plaintiffs, Teanna Escourse, through
her parents and next friends, and her parents, Gillian
Escourse and Christopher Fearon, individually, appeal
from the judgment of the trial court rendered in favor
of the defendant city of Norwalk (city).1 The plaintiffs
claim that the court improperly granted the city’s
motion to strike their public nuisance claim. We affirm
the judgment of the trial court.
  The following undisputed facts and procedural his-
tory are relevant to our resolution of the plaintiffs’
claims. The plaintiffs commenced the present action
on June 22, 2011. This action arises from an incident
that allegedly took place at approximately 12:30 a.m.
on January 1, 2011, when Teanna Escourse, then sixteen
years old, was struck by a hit and run driver while she
was walking along the shoulder of Taylor Avenue in
the southbound lane of travel in front of 100 Taylor
Avenue in Norwalk.
  The operative complaint is the plaintiffs’ fourth
amended complaint. It alleged that on January 1, 2011,
Teanna Escourse ‘‘was forced to enter the southbound
lane of traffic because the sidewalk area and the shoul-
der of the roadway were obstructed with snow due to
a severe storm that ended more than four days before
on December 27, 2010, and the actions and omission
of the [city] . . . .’’ The fourth count, the subject of
this appeal, asserted a claim of public nuisance against
the city.2
   As against the city, the plaintiffs alleged the following:
‘‘The incident and resulting injuries alleged herein were
due to the intentional acts of the [city] . . . its agents,
servants and employees, in creating a public nuisance
pursuant to [General Statutes §] 52-557n (a) (1), in one
or more of the following ways:
  (a) In that the [city] plowed the snow that had accu-
mulated on Taylor Avenue onto the sidewalk abutting
100 Taylor Avenue, thereby rendering the sidewalk
impassible to pedestrians;
  (b) In that the [city] removed and/or plowed the snow
that had accumulated on Taylor Avenue in such a man-
ner as to obstruct, impede and endanger public use of
the sidewalk abutting 100 Taylor Avenue;
  (c) In that the [city] removed and/or plowed the snow
that had accumulated on Taylor Avenue in such a man-
ner as to render the sidewalk abutting 100 Taylor Ave-
nue impassible to pedestrians;
  (d) In that the [city] failed to properly and safely
remove and/or plow the snow that had accumulated on
Taylor Avenue without obstructing, impeding and/or
endangering public use of the sidewalk abutting 100
Taylor Avenue; and
  (e) In that the [city] failed to properly and safely
remove and/or plow the snow that had accumulated on
Taylor Avenue without rendering the sidewalk abutting
100 Taylor Avenue impassible to pedestrians.’’ The com-
plaint also alleged causation, damages, and notice pur-
suant to General Statues § 7-465.3
   The city moved to strike the plaintiffs’ public nui-
sance claim,4 arguing that the plaintiffs’ exclusive rem-
edy as to the city was an action pursuant to General
Statutes § 13a-149. By way of an order and memoran-
dum of decision dated May 31, 2012, the court, S. Rich-
ards, J., relying on Himmelstein v. Windsor, 304 Conn.
298, 39 A.2d 1065 (2012), granted the city’s motion to
strike and subsequently rendered judgment in favor of
the city on the stricken claim.5 This appeal followed.
   The plaintiffs contend that the court improperly con-
cluded that their exclusive remedy against the city was
an action pursuant to § 13a-149 and improperly granted
the city’s motion to strike their nuisance claim. The
plaintiffs argue that their ‘‘nuisance claim is not about
the condition of the highway due to the negligence or
neglect by the city, but rather, it alleges an intentional
affirmative act by the city which contributed to the
condition of the sidewalk abutting 100 Taylor Avenue
and created a public nuisance.’’ The city maintains that
the plaintiffs’ exclusive remedy for personal injury
related to a sidewalk blocked by snow is a defective
highway claim under § 13a-149. The city further con-
tends that § 52-557n (a) (1) (C) bars the plaintiffs’ nui-
sance claim because that section expressly provides
that § 13a-149 is the plaintiffs’ exclusive remedy for
injuries resulting from a defective road or bridge, and
Teanna Escourse’s injuries are alleged to have been
caused by a defective road and/or sidewalk. The city’s
argument is that the plaintiffs’ claim functionally alleges
a defective sidewalk, and, therefore, no action may be
maintained except pursuant to § 13a-149, subject to its
sole proximate cause limitation, regardless of whether
the defect was a public nuisance created by an affirma-
tive act of the city.
   ‘‘The purpose of a motion to strike is to contest . . .
the legal sufficiency of the allegations of any complaint
. . . to state a claim upon which relief can be granted.’’
(Internal quotation marks omitted.) Fort Trumbull Con-
servancy, LLC v. Alves, 262 Conn. 480, 498, 815 A.2d
1188 (2003). ‘‘In reviewing the sufficiency of the allega-
tions in a complaint, courts are to assume the truth of
the facts pleaded therein, and to determine whether
those facts establish a valid cause of action. . . . [I]f
facts provable in the complaint would support a cause
of action, the motion to strike must be denied. . . .
Thus, we assume the truth of both the specific factual
allegations and any facts fairly provable thereunder.
. . . Moreover, [w]hether a highway is defective may
involve issues of fact, but whether the facts alleged
would, if true, amount to a highway defect according
to the statute is a question of law [which may be deter-
mined on a motion to strike]. . . . Because a motion
to strike challenges the legal sufficiency of a pleading
. . . and, consequently, requires no factual findings by
the trial court, our review of the court’s ruling [on a
motion to strike] is plenary.’’6 (Internal quotation marks
omitted.) Kumah v. Brown, 307 Conn. 620, 626, 58 A.3d
247 (2013).
   In reviewing the plaintiffs’ claims, we consider princi-
ples of state and municipal immunity and liability as
they relate to injuries caused on or near a roadway. ‘‘It
is well established law that the state is immune from suit
unless it consents to be sued by appropriate legislation
waiving sovereign immunity in certain prescribed cases
. . . . The state legislature . . . possesses the author-
ity to abrogate any governmental immunity by statute
that the common law gives to the state and municipali-
ties. . . . Indeed, this is what the legislature did in the
area of highway defects when it enacted the state and
municipal highway liability statutes. The state, which
ordinarily would not be liable, permitted itself, as a
matter of grace, to be sued under the express conditions
of [§ 13a-144]. Therefore, because the state has permit-
ted itself to be sued in certain circumstances, [our
Supreme Court] has recognized the well established
principle that statutes in derogation of sovereign immu-
nity should be strictly construed. . . . Accordingly, the
only avenue through which a plaintiff, injured by means
of a highway defect on a state road, may seek recovery
from the state is through an action brought pursuant to
§ 13a-144.’’ (Citation omitted; internal quotation marks
omitted.) Himmelstein v. Windsor, supra, 304 Conn.
307.
   ‘‘Furthermore, our legislature has established general
principles of municipal liability and immunity, provid-
ing that political subdivisions of the state may be sued
for creating or participating in the creation of a nui-
sance. General Statutes § 52-557n (a) (1) (C).7 The
municipal liability statute also specifically provides,
however, that ‘no cause of action [in nuisance] shall
be maintained [against a municipality] for damages
resulting from injury to any person or property by
means of a defective road or bridge except pursuant
to section 13a-149.’ . . . General Statutes § 52-557n
(a) (1) (C). Therefore, although ‘[l]iability in nuisance
can be imposed on a municipality . . . if the condition
constituting the nuisance was created by the positive
act of the municipality’; Wright v. Brown, 167 Conn.
464, 470, 356 A.2d 176 (1975); if the injury complained
of was caused by a highway defect on a town road, the
plaintiff’s only recourse against the town is to pursue a
claim under § 13a-149.’’ (Emphasis in original; footnote
added.) Himmelstein v. Windsor, supra, 304 Conn. 308;
see also Kumah v. Brown, supra, 307 Conn. 627. Addi-
tionally, because ‘‘[t]he highway defect statute, § 13a-
149, is a legislative exception to the immunity that
municipalities enjoyed at common law . . . as such,
[it] must be strictly construed.’’ Read v. Plymouth, 110
Conn. App. 657, 663, 955 A.2d 1255, cert. denied, 289
Conn. 955, 961 A.2d 421 (2008).
   Section 13a-149 provides in relevant part: ‘‘Any per-
son injured in person or property by means of a defec-
tive road or bridge may recover damages from the party
bound to keep it in repair. . . .’’8 ‘‘[A] highway defect
is [a]ny object in, upon, or near the traveled path, which
would necessarily obstruct or hinder one in the use of
the road for the purpose of traveling thereon, or which,
from its nature and position, would be likely to produce
that result.’’ 9 (Internal quotation marks omitted.) Him-
melstein v. Windsor, supra, 304 Conn. 309. Further-
more, ‘‘a highway is defective within the meaning of
§ 13a-149 when it is not reasonably safe for public travel,
and the term public travel refers to the normal or rea-
sonably anticipated uses that the public makes of a
highway in the ordinary course of travel.’’ (Internal quo-
tation marks omitted.) Cuozzo v. Orange, 147 Conn.
App. 148, 157, 82 A.3d 647 (2013), cert. granted in part
on other grounds, 311 Conn. 914, 84 A.3d 881 (2014).
   ‘‘The duty of the municipality to use reasonable care
for the reasonably prudent traveler . . . extends to
pedestrian travel as well as to vehicular traffic . . . .’’
(Internal quotation marks omitted.) Bellman v. West
Hartford, 96 Conn. App. 387, 394, 900 A.2d 82 (2006);
see also Himmelstein v. Windsor, 116 Conn. App. 28,
37, 974 A.2d 820 (2009) (‘‘to fall within the ambit of
§13a-149, a person must simply be on the highway for a
legitimate purpose connected with travel and the defect
need not be on the actual traveled portion of the high-
way’’), aff’d, 304 Conn. 298, 39 A.3d 1065 (2012). Our
Supreme Court has construed the word road or high-
way, as used in § 13a-149, to include the shoulders of
the roadway as well as sidewalks. Bellman v. West
Hartford, supra, 395 (‘‘[t]he term sidewalk is meant to
apply to those areas that the public uses for travel’’
[internal quotation marks omitted]); Himmelstein v.
Windsor, supra, 304 Conn. 309 (term highway also
extends to ‘‘[t]he shoulders of a highway, [which] while
not designed for ordinary . . . traffic, are intended for
use when need arises’’ [internal quotation marks
omitted]).
  Sidewalks can be considered defective for the pur-
poses of § 13a-149 by reason of snow and ice. See, e.g.,
Mausch v. Hartford, 184 Conn. 467, 469–70, 440 A.2d
157 (1981); Monteiro v. East Hartford, Superior Court,
judicial district of Hartford, Docket No. CV-94-0534950-
S (January 12, 1995) (13 Conn. L. Rptr. 285, 287) (accu-
mulation of snow and ice on sidewalk amounted to
highway defect).
   ‘‘[T]he manner in which a defect is created in and of
itself has no bearing on . . . liability under the statute.
Rather, it is the existence of the defect and the . . .
actual or constructive knowledge of and failure to rem-
edy that defect that are of primary importance in making
out a prima facie case of . . . liability . . . . Indeed,
this court previously has concluded on several occa-
sions that a municipality may be liable under the appli-
cable highway defect statute despite the fact that the
defect was created by the negligence of a third party
. . . . Because there exists a statutory duty to maintain
highways such that they are safe for ordinary use, liabil-
ity under the highway defect statutes is premised on
the existence of and the failure to remedy a defect,
rather than on negligence in creating or allowing a nui-
sance or other obstruction to present a danger to travel-
ers.’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) Himmelstein v. Windsor,
supra, 304 Conn. 314–15.
   The plaintiffs argue that the court erred in concluding
that their claim against the city was a public highway
defect claim which must be brought, if at all, as an
action under § 13a-149, because (1) their claim is not
about the ‘‘condition of the highway due to the negli-
gence or neglect of the [city], but, rather the intentional
affirmative acts of the [city] which contribute[d] to the
condition of the sidewalk abutting 100 Taylor Avenue
. . . and created a public nuisance’’ and (2) § 95-10 of
the Norwalk City Code operates such that the city is
not the party bound to keep the roadway in repair;
therefore, their cause of action is in nuisance, not under
§ 13a-149.10 We disagree.
   The plaintiffs’ first contention is that a public nui-
sance claim may be brought independently of § 13a-
149. Our resolution of this claim is governed by the
language of § 52-557n (a) (1). Section 52-557n (a) (1)
(C) provides that a municipality does not enjoy immu-
nity from a claim of nuisance, but immediately modifies
the provision by stating that ‘‘no cause of action shall
be maintained for damages [arising from a defective
road] except pursuant to section 13a-149.’’ (Emphasis
added.) See also Himmelstein v. Windsor, supra, 304
Conn. 308. Therefore, under § 52-557n (a) (1), we first
must determine whether the plaintiffs’ claim is a claim
for damages against a municipality ‘‘resulting from
injury to any person or property by means of a defective
road . . . .’’ General Statutes § 52-557n (a) (1) (C). If
the answer is yes, then the party seeking relief is bound
to pursue such relief pursuant to § 13a-149.
   It is clear from the facts alleged in count four of the
plaintiffs’ fourth amended complaint that the plaintiffs’
claim is one for damages against a municipality
resulting from an injury to a person by means of a
defective road. First, count four is a claim for damages
against a municipality—that is, the city. Second, count
four is a claim for damages resulting from bodily injuries
allegedly sustained by Teanna Escourse. Third, count
four is a claim for damages resulting from bodily injuries
allegedly sustained by Teanna Escourse by means of a
defective road. There is no question that the alleged
bodily injuries occurred on a municipal road—that is,
the sidewalk, shoulder, or roadway of Taylor Avenue.
Similarly, there is no question that the allegation is that
the road was defective—our courts have held that the
presence of snow and ice is a defect. See Mausch v.
Hartford, supra, 184 Conn. 469–70. Furthermore, in
count four, the plaintiffs alleged that Teanna Escourse’s
injuries were due to the city’s conduct surrounding
snow removal on the municipal road, which ‘‘interfered
with the right of the public including the plaintiff to use
the sidewalk abutting 100 Taylor Avenue.’’ We therefore
conclude that § 52-557n (a) (1) requires the plaintiffs
to seek relief, if at all, pursuant § 13a-149 for their claim
against the city in count four of their fourth amended
complaint.
    The plaintiffs’ second contention is that the city was
not the party bound to maintain the sidewalk, and, thus,
an action arising from a defect on that sidewalk does
not fall within the ambit of § 13a-149. The argument is
that General Statutes § 7-163a allows municipalities to
shift liability arising from the failure to remove ice and
snow from sidewalks to abutting landowners, and the
city has done so in this case by enacting § 95-10 of the
Norwalk City Code.11 If liability and the responsibility
to remove ice and snow had been shifted, the argument
goes, then the city was not the party charged with main-
tenance. It thus would not be an entity to which § 13a-
149 by its terms applies; see General Statutes § 13a-149
(‘‘[a] person . . . may recover damages from the party
bound to keep [the defective road] in repair’’); and an
action in public nuisance could then be brought inde-
pendently of § 13a-149.
   The argument encounters two insurmountable obsta-
cles. First, as noted previously, § 52-557n (a) categori-
cally establishes that no claim alleging personal or
property damage by means of a defective sidewalk may
be brought against a municipality except pursuant to
§ 13a-149. By itself, the statutory mandate is dispositive.
   Second, liability for nuisance created by a municipal-
ity does not appear to have been shifted to the abutting
landowner in any event. Section 7-163a, which allows
municipalities to shift liability and responsibility for
removing snow and ice to abutting landowners, specifi-
cally provides that regardless of generally shifting liabil-
ity, the ‘‘municipality shall be liable for its affirmative
acts with respect to such sidewalk.’’ The city, then, was
not authorized to shift liability as to nuisance.12
   We therefore conclude that the trial court properly
determined, as a matter of law, that the specific allega-
tions set forth in count four of the plaintiffs’ fourth
amended complaint sounding in nuisance fall within
the province of § 13a-149. Because § 13a-149 was the
exclusive remedy available to the plaintiffs, count four
was legally insufficient, and the court correctly granted
the city’s motion to strike.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     100 Taylor Avenue, LLC, Christopher Condors, and Gennaro Cappuccia
were also defendants in this action, but are not involved in this appeal.
   2
     The first, second, and third counts asserted claims of negligence against
private property owners. The first count asserted a cause of action against
the defendant 100 Taylor Avenue, LLC, the owner of the property abutting
the southbound lane of traffic on Taylor Avenue, for, inter alia, failing ‘‘to
make the public sidewalk abutting the premises safe and convenient for
pedestrians by removing the snow that had accumulated on the sidewalk
as required by, and in violation of, § 95-10 of the Norwalk City Code . . . .’’
   The second count asserted a cause of action in negligence against the
defendant Gennaro Cappuccia, the owner of an apartment building with a
parking lot located directly across the street from 100 Taylor Avenue, for,
inter alia, ‘‘plow[ing] the snow that had accumulated on his property across
the street into the southbound lane of traffic on Taylor Avenue, the south-
bound shoulder of the roadway, and onto the sidewalk abutting 100 Taylor
Avenue, thereby rendering the sidewalk impassible to pedestrians . . . .’’
   The third count asserted a cause of action in negligence against the
defendant Christopher Condors, the owner of a commercial building located
at 97 Taylor Avenue with ‘‘a parking lot located across the street from 98
Taylor Avenue, and diagonally across the street from 100 Taylor Avenue’’
for, inter alia, ‘‘plow[ing] the snow that had accumulated on his property
across the street into the southbound lane of traffic on Taylor Avenue, the
southbound shoulder of the roadway, and onto the sidewalk abutting 100
Taylor Avenue, thereby rendering the sidewalk impassible to pedestrians’’
and removing ‘‘the snow that had accumulated on his property in such a
manner as to obstruct, impede, and endanger the public use of the sidewalk
abutting 100 Taylor Avenue . . . .’’
   The fifth count, brought by Teanna Escourse’s parents, asserted a claim
against all of the defendants for medical expenses.
   3
     The plaintiffs attached a copy of a ‘‘Notice of Claim pursuant to [General
Statutes] §§ 7-465 and 13a-149’’ to their second amended complaint, filed
August 15, 2011.
   4
     We note that the city also moved to strike the parents’ derivative claim
for medical expenses.
   5
     The court also rendered judgment in favor of the city on the parents’
derivative claim.
   6
     ‘‘A motion to strike . . . admits all facts well pleaded; it does not admit
legal conclusions or the truth or accuracy of opinions stated in the plead-
ings.’’ (Emphasis omitted; internal quotation marks omitted.) Mora v. Aetna
Life & Casualty Ins. Co., 13 Conn. App. 208, 211, 535 A.2d 390 (1988). ‘‘In
ruling on a motion to strike, the court is limited to the facts alleged in the
complaint.’’ Gordon v. Bridgeport Housing Authority, 208 Conn. 161, 170,
544 A.2d 1185 (1988); see also Alarm Applications Co. v. Simsbury Volunteer
Fire Co., 179 Conn. 541, 549–50, 427 A.2d 822 (1980) (motion to strike ‘‘is
to be tested by the allegations of the pleading demurred to, which cannot
be enlarged by the assumption of any fact not therein alleged’’ [internal
quotation marks omitted]).
   7
     General Statutes § 52-557n (a) (1) provides in relevant part: ‘‘Except as
otherwise provided by law, a political subdivision of the state shall be liable
for damages to person or property caused by . . . (C) acts of the political
subdivision which constitute the creation or participation in the creation
of a nuisance; provided, no cause of action shall be maintained for damages
resulting from injury to any person or property by means of a defective
road or bridge except pursuant to section 13a-149.’’
   8
     General Statutes § 13a-149 provides: ‘‘Any person injured in person or
property by means of a defective road or bridge may recover damages from
the party bound to keep it in repair. No action for any such injury sustained
on or after October 1, 1982, shall be brought except within two years from
the date of such injury. No action for any such injury shall be maintained
against any town, city, corporation or borough, unless written notice of
such injury and a general description of the same, and of the cause thereof
and of the time and place of its occurrence, shall, within ninety days there-
after be given to a selectman or the clerk of such town, or to the clerk of
such city or borough, or to the secretary or treasurer of such corporation.
If the injury has been caused by a structure legally placed on such road by
a railroad company, it, and not the party bound to keep the road in repair,
shall be liable therefor. No notice given under the provisions of this section
shall be held invalid or insufficient by reason of an inaccuracy in describing
the injury or in stating the time, place or cause of its occurrence, if it appears
that there was no intention to mislead or that such town, city, corporation
or borough was not in fact misled thereby.’’
   To recover under § 13a-149, a plaintiff ‘‘must prove, by a fair preponder-
ance of the evidence, (1) that the highway was defective as claimed; (2)
that the defendant actually knew of the particular defect or that, in the
exercise of its supervision of highways in the city, it should have known of
that defect; (3) that the defendant, having actual or constructive knowledge
of this defect, failed to remedy it having had a reasonable time, under all
the circumstances, to do so; and (4) that the defect must have been the
sole proximate cause of the injuries and damages claimed, which means that
the plaintiff must prove freedom from contributory negligence.’’ (Internal
quotation marks omitted.) Nicefaro v. New Haven, 116 Conn. App. 610, 613,
976 A.2d 75, cert. denied, 293 Conn. 937, 981 A.2d 1079 (2009).
   9
     A highway defect is distinguishable from ‘‘those objects which have no
necessary [connection] with the road bed, or the public travel thereon, and
which may expose a person to danger, not as a traveler but independent
of the highway . . . . [I]f there is a defective condition that is not in the
roadway, it must be so direct a menace to travel over the way and so
susceptible to protection and remedial measures which could be reasonably
applied within the way that the failure to employ such measures would be
regarded as a lack of reasonable repair.’’ (Citation omitted; internal quotation
marks omitted.) Sanzonne v. Board of Police Commissioners, 219 Conn.
179, 202, 592 A.2d 912 (1991).
   10
      ‘‘The statutory provisions of § 13a-149 have two components that must
be met in order to trigger its application: (1) the plaintiff must have sustained
an injury by means of a defective road or bridge and (2) the party whom
the plaintiff is suing must be the party bound to keep [the location where
the injury was sustained] in repair.’’ (Internal quotation marks omitted.)
Novicki v. New Haven, 47 Conn. App. 734, 739–40, 709 A.2d 2 (1998). ‘‘Owner-
ship of the property does not establish liability under § 13a-149 . . . .
Rather, it is the governmental entity charged with the duty . . . to keep
[the property] in repair . . . or the party bound to keep [the property] in
repair . . . on which the [statute] impose[s] liability under certain circum-
stances.’’ (Citations omitted; internal quotation marks omitted.) Id., 742.
   The plaintiffs stress the second component, arguing that in this case, the
city was not the party bound to keep the location where the injury occurred
in repair because § 95-10 of the Norwalk City Code shifted the duty, and
liability, of keeping the sidewalk clear of snow and ice to the abutting
property owner.
   11
      Section 95-10 of the Norwalk City Code provides: ‘‘A. The provisions
of Section 7-163a of the Connecticut General Statutes are hereby adopted
and are set forth in Subsections B, C, D and E hereof.
   ‘‘B. Notwithstanding the provisions of Section 13a-149 of the Connecticut
General Statutes or any other general or special act, the City shall not be
liable to any person for injury to person or property due to the presence
of ice or snow on a public sidewalk unless the City is the owner or person
in possession and control of land abutting such sidewalk, other than land
used as a highway or street, provided that the City shall be liable for its
affirmative acts with respect to any such sidewalk under its possession
and control.
   ‘‘C. The owner or person in possession and control of land abutting a
public sidewalk shall have the same duty of care with respect to the presence
of ice or snow on such sidewalk toward the portion of the sidewalk abutting
his property as the City had prior to the effective date of this chapter and
shall be liable to persons injured in person or property where a breach of
said duty is the proximate cause of said injury.
   ‘‘D. No action to recover damages for injury to person or property caused
by the presence of ice or snow on a public sidewalk against a person who
owns or is in possession and control of land abutting a public sidewalk
shall be brought but within two years from the date when the injury is
first sustained.
   ‘‘E. Whenever the public sidewalk shall be wholly or partially covered by
snow or ice, it shall be the duty of the owner or person in possession and
control of land abutting a public sidewalk to cause such sidewalk to be
made safe and convenient by removing the snow therefrom within the first
six hours of daylight immediately following the accumulation of such snow
thereon or, in the case of ice, by covering the same with sand or other suitable
material within the first six hours of daylight following the accumulation of
such ice, and then renewing such treatment as often as may be necessary
to keep such sidewalk safe and convenient. In case of the failure or neglect
of the owner or person in possession and control of land abutting the public
sidewalk to comply with this subsection, the Director may cause the same
to be done, and the expense thereof shall be collectible from the person so
failing or neglecting, in an action of debt brought in the name of the City
under this section. Any person who fails or neglects to comply with this
subsection shall also be liable for a penalty or fine in an amount established
in accordance with § 90-4, Approval of rates and fees.’’
   12
      Although it might be argued that an obligation not to cause a defect by
affirmative act is different from the ordinary obligation to keep a sidewalk
reasonably free from ice and snow, the effect is the same with respect to
the application of § 13a-149: either way, a defect has been created.